Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 8/19/2019 which claims priority to Indian Patent App. No. IN201811029943 filed 8/9/2018.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 9, and 17 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/2019 and 2/13/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 8/9/2019 have been accepted by the Examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (USPAT 8019763 B2 from IDS filed 2/13/2020).

Claim 1:
Wang discloses A method comprising: receiving a plurality of electronic text documents, wherein the plurality of electronic text documents are divided into a labeled portion and an unlabeled portion, the unlabeled portion being larger in quantity than the labeled portion (Abstract, Col 3 ln 50-67: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query”); calculating, via a processor, a metric for each respective electronic text document in the labeled portion of the plurality of text documents (Col 3 ln 50-67, Col 6 ln 46-51 and Col 8 ln 46-61: “the propagation system then calculates the similarity between pairs of documents…may calculate the similarity between documents…nodes…represent 12 documents of the search result. Nodes…represent labeled documents. The document represented by node…has been labeled with the ; performing, via the processor, a preliminary classification of each electronic text document in the unlabeled portion of the plurality of electronic text documents based on the metric, to yield preliminary classified data (Col 6 ln 1-12: “the propagation labeled system may…train a ranking function. A ranking function may be implemented as…an adaptive boosting classifier, a neural network classifier…allows for correct classification of data that is similar to but not identical to the training data”); ranking, via the processor, the preliminary classified data in a descending order based on the metric (Abstract, Col 3 n 50-67, Col 4 ln 40-63: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query…an unlabeled document that is very similar to many labeled documents with high relevance scores will thus have a high relevance score…an unlabeled document that is not very similar to any labeled documents will have a low relevance score”); and performing, via the processor, a second classification on the preliminary classified data in the descending order (Abstract, Col 3 ln 50-67, Col 6 ln 1-12, Col 6 ln 19-33: “adaptive boosting is an iterative process that runs multiple tests on a collection of training data…adaptive boosting combines the results of each separately run test into a single, very accurate classifier”).

Claim 9:
Wang discloses A system (Abstract) comprising: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations (Col 7 ln 37-43) comprising: receiving a plurality of electronic text documents, wherein the plurality of electronic text documents are divided into a labeled portion and an unlabeled portion, the unlabeled portion being larger in quantity than the labeled portion (Abstract, Col 3 ln 50-; calculating a metric for each respective electronic text document in the labeled portion of the plurality of text documents (Col 3 ln 50-67, Col 6 ln 46-51 and Col 8 ln 46-61: “the propagation system then calculates the similarity between pairs of documents…may calculate the similarity between documents…nodes…represent 12 documents of the search result. Nodes…represent labeled documents. The document represented by node…has been labeled with the relevance score…and the document represented by node…has been labeled with the relevance score…the component calculates the similarity between connected documents”); performing a preliminary classification of each electronic text document in the unlabeled portion of the plurality of electronic text documents based on the metric, to yield preliminary classified data (Col 6 ln 1-12: “the propagation labeled system may…train a ranking function. A ranking function may be implemented as…an adaptive boosting classifier, a neural network classifier…allows for correct classification of data that is similar to but not identical to the training data”); ranking the preliminary classified data in a descending order based on the metric (Abstract, Col 3 n 50-67, Col 4 ln 40-63: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query…an unlabeled document that is very similar to many labeled documents with high relevance scores will thus have a high relevance score…an unlabeled document that is not very similar to any labeled documents will have a low relevance score”); and performing a second classification on the preliminary classified data in the descending order (Abstract, Col 3 ln 50-67, Col 6 ln 1-12, Col 6 ln 19-33: “adaptive boosting is an iterative process that runs multiple tests on a collection of training data…adaptive boosting combines the results of each separately run test into a single, very accurate classifier”).

Claim 17:
Wang discloses A non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device (Abstract and Col 7 ln 37-43), cause the computing device to perform operations comprising: receiving a plurality of electronic text documents, wherein the plurality of electronic text documents are divided into a labeled portion and an unlabeled portion, the unlabeled portion being larger in quantity than the labeled portion (Abstract, Col 3 ln 50-67: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query”); calculating a metric for each respective electronic text document in the labeled portion of the plurality of text documents (Col 3 ln 50-67, Col 6 ln 46-51 and Col 8 ln 46-61: “the propagation system then calculates the similarity between pairs of documents…may calculate the similarity between documents…nodes…represent 12 documents of the search result. Nodes…represent labeled documents. The document represented by node…has been labeled with the relevance score…and the document represented by node…has been labeled with the relevance score…the component calculates the similarity between connected documents”); performing a preliminary classification of each electronic text document in the unlabeled portion of the plurality of electronic text documents based on the metric, to yield preliminary classified data (Col 6 ln 1-12: “the propagation labeled system may…train a ranking function. A ranking function may be implemented as…an adaptive boosting classifier, a neural network classifier…allows for correct classification of data that is similar to but not identical to the training data”); ranking the preliminary classified data in a descending order based on the metric (Abstract, Col 3 n 50-67, Col 4 ln 40-63: “documents labeled with their relevance to the queries, and unlabeled documents…propagation system may then prompt a user to label some of the documents of the search result based on their relevance to the query…an unlabeled document that is very similar to many labeled documents with high relevance scores will thus have a ; and performing a second classification on the preliminary classified data in the descending order (Abstract, Col 3 ln 50-67, Col 6 ln 1-12, Col 6 ln 19-33: “adaptive boosting is an iterative process that runs multiple tests on a collection of training data…adaptive boosting combines the results of each separately run test into a single, very accurate classifier”).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kenton (USPAT 8983975 B2 from IDS filed 2/13/2020).

Claims 2, 10 and 18:
Wang discloses every feature of claims 1, 9 and 17.
Wang further teaches wherein the metric is formed (Col 3 ln 50-67) using: (2) a function score based on a number of keywords detected within the each respective text document (Col 7 ln 1-5); and (3) a distance score identifying a distance vector of the each respective text document from a known classification (Col 3 ln 50-67, Col 5 41-45, Col 6 ln 46-51).

Wang, by itself, does not seem to completely teach (1) a sentiment score of words within the each respective text document.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches (1) a sentiment score of words within the each respective text document (Col 7 ln 46-49).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.

Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).

Claims 3, 11 and 19:
Wang, by itself, does not seem to completely teach the function based on the number of keywords is a factorial function of the number of keywords detected.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the function based on the number of keywords is a factorial function of the number of keywords detected (Col 15 ln 53-57, Col 20 ln 49-51, Col 21 ln 30-31: “Natural language processing may be utilized to gather information about keyword density, and sensitivity around certain indicator words or phrases that might indicate a competitive situation, an emerging crisis, or a customer support issue…the relevance metric may be implemented through an automated count of keyword density as judged against the initialing query…programmatic parsing is very reliable for objective scoring measures such as keyword density”).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of 
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).

Claims 4, 12 and 20:
Wang teaches the metric is formed using weights for the sentiment score, the function score, and the distance score (Fig 4 and Col 8 ln 10-24).

Claims 5 and 13:
Wang, by itself, does not seem to completely teach the second classification tags text documents in the unlabeled portion for review by a human being.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the second classification tags text documents in the unlabeled portion for review by a human being (Col 6 ln 14-17, Col 15 ln 57-60).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).
Claims 6 and 14:
Wang, by itself, does not seem to completely teach the second classification identifies additional keywords to be used in calculating the metric.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the second classification identifies additional keywords to be used in calculating the metric (Col 14 ln 66-Col 15 ln 1).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).

Claims 7 and 15:
Wang, by itself, does not seem to completely teach the additional keywords are used in calculating a subsequent metric in a subsequent iteration.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the additional keywords are used in calculating a subsequent metric in a subsequent iteration (Col 15 ln 1-4).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.

Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).

Claims 8 and 16:
Wang, by itself, does not seem to completely teach the plurality of text documents comprise a combination of transcripts and online reviews.
The Examiner maintains that these features were previously well-known as taught by Kenton.
Kenton teaches the plurality of text documents comprise a combination of transcripts and online reviews (Col 5 ln 50-56).
Wang and Kenton are analogous art because they are from the same problem-solving area, a document ranking system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Kenton before him or her, to combine the teachings of Wang and Kenton. The rationale for doing so would have been to obtain the benefit of increased effectiveness and optimization of a targeted internet search, as taught by Kenton (Col 1 ln 36-41).
Therefore, it would have been obvious to combine Wang and Kenton to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177